        Case 2:19-cv-02079-BJR Document 20 Filed 06/19/20 Page 1 of 1



 1                                                                 The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
      NORTHWEST ENVIRONMENTAL
10    ADVOCATES, an Oregon non-profit                  NO. 2:19-cv-02079-BJR
11    corporation,
                                                       ORDER GRANTING JOINT
12                               Plaintiff,            MOTION FOR EXTENSION OF
                                                       TIME
13           v.
14
      UNITED STATES
15    ENVIRONMENTAL PROTECTION
      AGENCY,
16
                                 Defendant.
17

18
            Pursuant to the Parties’ Joint Motion for Extension of Time (June 18, 2020), and LCR
19
     7(j), the June 23, 2020 deadline in the Court’s minute order dated March 9, 2020 (ECF No. 11) is
20
     hereby stricken. The parties shall file by September 15, 2020, a joint proposed schedule for filing
21
     dispositive motions and related briefing.
22

23          Dated: June 19, 2020

24
                                                  Hon. Barbara J. Rothstein
25                                                United States District Judge
26
